Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 3 - 5, 16, 18 - 26 are pending.  
Claims 3, 18, 21, 24 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein a first communication unit that receives a plurality of original data fragments comprising secret sharing values of the original data from a registration device, and wherein transferring the original data fragments to secure computation devices in order to store the original data fragments in temporary storages, and wherein a second communication unit that receives requests to send obtained secure computation results, without reconstructing target data nor a computation result, using any of the target original data fragments, and wherein a third communication unit receives and transfers the result fragments to an analyzing device, and wherein a transaction manager controls timing with which the original data fragments and requests are transferred, and makes, without reconstructing the original data, a first decision that any of the original data fragments is not correctly stored in any the temporary storages, or a second decision that all of the original data fragments are correctly stored in temporary storages, and in response to the first decision, the transaction manager provides all the secure computation devices with rollback requests in order to cancel the original data fragments for keeping the target data fragments as previous original data fragments without reconstructing the target data, and in response to a second decision, the transaction manager provides all secure computation devices with commit requests in order to store the original data fragments for setting the original data fragments as the target data fragments without reconstructing the target data, and wherein the result fragments are obtained by secure computation using any of the target data fragments, without reconstructing the target data nor the computation result, after the response to the first decision or the second decision by the transaction manager, in addition to the other limitations in the specific manner as recited in claims 3 - 5, 16, 18 - 26.  
  
Claims 4, 5, 16 are allowed due to allowed base claim 3.  
Claims 19, 20 are allowed due to allowed base claim 18.  
Claims 22, 23 are allowed due to allowed base claim 21.  
Claims 25, 26 are allowed due to allowed base claim 24.

          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.    The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032. The examiner can normally be reached Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CJ/
July 16, 2022

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436